Exhibit 10.1

 

HELICOS BIOSCIENCES CORPORATION

 

CORPORATE OFFICER SEVERANCE PLAN

 

Helicos BioSciences Corporation (the “Company”) sets forth herein the terms of
its Corporate Officer Severance Plan (the “Plan”) as follows:

 

SECTION 1.  PURPOSE


 

The purpose of this Plan is to provide severance benefits to officers of the
Company in the event of involuntary termination of employment.  This document
constitutes the official plan document of the Plan, an employee welfare benefit
plan under the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

 

SECTION 2.  DEFINITIONS


 


(A)                                  “ACCRUED OBLIGATIONS” MEANS, WITH RESPECT
TO AN EMPLOYEE, THE SUM OF (I) THE EMPLOYEE’S EARNED COMPENSATION THROUGH THE
DATE OF TERMINATION TO THE EXTENT NOT THERETOFORE PAID, AND (II) ANY ACCRUED
VACATION PAY TO THE EXTENT NOT THERETOFORE PAID.


 


(B)                                 “BASE PAY” MEANS THE EMPLOYEE’S ANNUAL BASE
SALARY PRIOR TO ANY PRE-TAX DEDUCTIONS, BUT SHALL NOT INCLUDE BONUS PAYMENTS,
401(K) MATCHING CONTRIBUTIONS OR ANY OTHER PAYMENTS NOT SPECIFICALLY PROVIDED
FOR UNDER THE PLAN.


 


(C)                                  “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


(D)                                 “CAUSE” MEANS ANY OF THE FOLLOWING:


 

(i)                                    the substantial and continuing failure or
refusal of the Employee, after written notice thereof, to reasonably attempt to
perform his or her job duties and responsibilities (other than failure or
refusal resulting from incapacity due to physical disability or mental illness)
which failure or refusal is committed in bad faith and is not in the best
interest of the Company;

 

(ii)                                  gross negligence, willful misconduct or
material breach of fiduciary duty to the Company;

 

(iii)                               the willful commission of an act of
embezzlement, misappropriation or fraud;

 

(iv)                              deliberate and willful disregard of the
written rules or policies of the Company which results in a material and
substantial loss, damage or injury to the Company;

 

--------------------------------------------------------------------------------


 

(v)                                 the unauthorized, deliberate and willful
disclosure of any material confidential, proprietary and/or trade secret
information of the Company or its customers which disclosure is committed in bad
faith  and is not in the best interest of the Company;

 

(vi)                              the willful and deliberate commission of an
act which induces any customer, supplier, employee or consultant to adversely
and substantially amend or terminate their relationship with the Company which
act is committed in bad faith and is not in the best interest of the Company; or

 

(vii)                           the conviction of, or plea of nolo contendere by
the Employee, to a crime involving  a felony of moral turpitude.

 


(E)                                  A “CHANGE IN CONTROL” SHALL BE DEEMED TO
HAVE OCCURRED UPON THE OCCURRENCE OF ANY ONE OF THE FOLLOWING EVENTS:


 


(I)                                     ANY “PERSON,” AS SUCH TERM IS USED IN
SECTIONS 13(D) AND 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“ACT”) (OTHER THAN THE COMPANY, ANY OF ITS SUBSIDIARIES, OR ANY TRUSTEE,
FIDUCIARY OR OTHER PERSON OR ENTITY HOLDING SECURITIES UNDER ANY EMPLOYEE
BENEFIT PLAN OR TRUST OF THE COMPANY OR ANY OF ITS SUBSIDIARIES), TOGETHER WITH
ALL “AFFILIATES” AND “ASSOCIATES” (AS SUCH TERMS ARE DEFINED IN RULE 12B-2 UNDER
THE ACT) OF SUCH PERSON, SHALL BECOME THE “BENEFICIAL OWNER” (AS SUCH TERM IS
DEFINED IN RULE 13D-3 UNDER THE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF
THE COMPANY REPRESENTING 50 PERCENT OR MORE OF THE COMBINED VOTING POWER OF THE
COMPANY’S THEN OUTSTANDING SECURITIES HAVING THE RIGHT TO VOTE IN AN ELECTION OF
THE COMPANY’S BOARD OF DIRECTORS (“VOTING SECURITIES”) (IN SUCH CASE OTHER THAN
AS A RESULT OF AN ACQUISITION OF SECURITIES DIRECTLY FROM THE COMPANY); OR


 


(II)                               PERSONS WHO, AS OF THE DATE HEREOF,
CONSTITUTE THE COMPANY’S BOARD OF DIRECTORS (THE “INCUMBENT DIRECTORS”) CEASE
FOR ANY REASON, INCLUDING, WITHOUT LIMITATION, AS A RESULT OF A TENDER OFFER,
PROXY CONTEST, MERGER OR SIMILAR TRANSACTION, TO CONSTITUTE AT LEAST A MAJORITY
OF THE BOARD, PROVIDED THAT ANY PERSON BECOMING A DIRECTOR OF THE COMPANY
SUBSEQUENT TO THE DATE HEREOF SHALL BE CONSIDERED AN INCUMBENT DIRECTOR IF SUCH
PERSON’S ELECTION WAS APPROVED BY OR SUCH PERSON WAS NOMINATED FOR ELECTION BY
EITHER (A) A VOTE OF AT LEAST A MAJORITY OF THE INCUMBENT DIRECTORS OR (B) A
VOTE OF AT LEAST A MAJORITY OF THE INCUMBENT DIRECTORS WHO ARE MEMBERS OF A
NOMINATING COMMITTEE COMPRISED, IN THE MAJORITY, OF INCUMBENT DIRECTORS; BUT
PROVIDED FURTHER, THAT ANY SUCH PERSON

 

2

--------------------------------------------------------------------------------


 


WHOSE INITIAL ASSUMPTION OF OFFICE IS IN CONNECTION WITH AN ACTUAL OR THREATENED
ELECTION CONTEST RELATING TO THE ELECTION OF MEMBERS OF THE BOARD OF DIRECTORS
OR OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON
BEHALF OF A PERSON OTHER THAN THE BOARD, INCLUDING BY REASON OF AGREEMENT
INTENDED TO AVOID OR SETTLE ANY SUCH ACTUAL OR THREATENED CONTEST OR
SOLICITATION, SHALL NOT BE CONSIDERED AN INCUMBENT DIRECTOR; OR


 


(III)                               THE CONSUMMATION OF (A) ANY CONSOLIDATION OR
MERGER OF THE COMPANY WHERE THE STOCKHOLDERS OF THE COMPANY, IMMEDIATELY PRIOR
TO THE CONSOLIDATION OR MERGER, WOULD NOT, IMMEDIATELY AFTER THE CONSOLIDATION
OR MERGER, BENEFICIALLY OWN (AS SUCH TERM IS DEFINED IN RULE 13D-3 UNDER THE
ACT), DIRECTLY OR INDIRECTLY, SHARES REPRESENTING IN THE AGGREGATE MORE THAN 50
PERCENT OF THE VOTING SHARES OF THE COMPANY ISSUING CASH OR SECURITIES IN THE
CONSOLIDATION OR MERGER (OR OF ITS ULTIMATE PARENT CORPORATION, IF ANY), OR
(B) ANY SALE, LEASE, EXCHANGE OR OTHER TRANSFER (IN ONE TRANSACTION OR A SERIES
OF TRANSACTIONS CONTEMPLATED OR ARRANGED BY ANY PARTY AS A SINGLE PLAN) OF ALL
OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY; OR


 


(IV)                              THE APPROVAL BY THE COMPANY’S STOCKHOLDERS OF
ANY PLAN OR PROPOSAL FOR THE LIQUIDATION OR DISSOLUTION OF THE COMPANY.


 


(F)                                    “CODE” MEANS INTERNAL REVENUE CODE OF
1986, AS AMENDED.


 


(G)                                 “COMMITTEE” MEANS THE COMPENSATION COMMITTEE
OF THE BOARD.


 


(H)                                 “DATE OF TERMINATION” MEANS, WITH RESPECT TO
AN EMPLOYEE, THE EFFECTIVE DATE OF TERMINATION OF THE EMPLOYEE’S EMPLOYMENT WITH
THE COMPANY.


 


(I)                                     “EMPLOYEE” MEANS AN OFFICER OF THE
COMPANY AT THE VICE-PRESIDENT LEVEL OR ABOVE WHO RECEIVES A NOTIFICATION LETTER
(AS DEFINED BELOW) FROM THE COMPANY AS APPROVED BY THE COMMITTEE.


 


(J)                                     “SEVERANCE PERIOD” MEANS THE NUMBER OF
WEEKS DESCRIBED IN THE EMPLOYEE’S NOTIFICATION LETTER IN THE FORM SET FORTH ON
SCHEDULE A (THE “NOTIFICATION LETTER”) FOR WHICH BENEFITS ARE PROVIDED PURSUANT
TO SECTION 3(A).


 

SECTION 3.  SEVERANCE BENEFITS


 


(A)                                  IF THE COMPANY TERMINATES AN EMPLOYEE’S
EMPLOYMENT INVOLUNTARILY PRIOR TO A CHANGE IN CONTROL, AND SUCH INVOLUNTARY
TERMINATION IS NOT FOR CAUSE OR BY REASON OF DEATH OR DISABILITY, THE COMPANY
SHALL PAY TO THE EMPLOYEE THE FOLLOWING AMOUNTS:


 


(I)                                     THE ACCRUED OBLIGATIONS IN A LUMP SUM IN
CASH WITHIN TEN BUSINESS DAYS OF THE DATE OF TERMINATION;

 

3

--------------------------------------------------------------------------------


 


(II)                                  THE SEVERANCE BENEFITS PROVIDED IN THE
EMPLOYEE’S INDIVIDUAL NOTIFICATION LETTER (THE “SEVERANCE BENEFITS”); PROVIDED
HOWEVER, THAT THE EMPLOYEE HAS EXECUTED A WAIVER AND RELEASE SUBSTANTIALLY IN
THE FORM SET FORTH IN SCHEDULE B, AND THE REVOCATION PERIOD FOR SUCH WAIVER AND
RELEASE HAS PASSED;


 


(III)                               THE CONTINUATION OF HEALTH AND DENTAL
BENEFITS TO THE EMPLOYEE AND/OR THE EMPLOYEE’S FAMILY AT THE ACTIVE EMPLOYEE
PREMIUM RATE DURING THE SEVERANCE PERIOD.  THE CONTINUATION COVERAGE UNDER THIS
SUBSECTION SHALL COUNT TOWARDS THE OBLIGATION OF THE COMPANY TO PROVIDE COBRA
CONTINUATION COVERAGE; AND


 


(IV)                              OUTPLACEMENT SERVICES AS DESCRIBED IN THE
EMPLOYEE’S INDIVIDUAL NOTIFICATION LETTER (THE “OUTPLACEMENT SERVICES”).


 


(B)                                 THE COMPANY SHALL PAY THE SEVERANCE BENEFITS
IN A LUMP SUM IN CASH WITHIN TEN BUSINESS DAYS AFTER THE REVOCATION PERIOD FOR
SUCH WAIVER AND RELEASE HAS PASSED.  ALL SEVERANCE BENEFITS PROVIDED TO AN
EMPLOYEE PURSUANT TO SECTION 3(A) SHALL BE REDUCED AND/OR OFFSET BY ANY NOTICE,
PAYMENTS OR BENEFITS TO WHICH THE EMPLOYEE MAY BE ENTITLED UNDER THE FEDERAL
WORKER ADJUSTMENT AND RETRAINING NOTIFICATION (WARN) ACT, 29 U.S.C. § 2101 ET
SEQ., AS AMENDED, AND ANY APPLICABLE STATE PLANT OR FACILITY CLOSING OR MASS
LAYOFF LAW.


 


(C)                                  IF AN EMPLOYEE’S EMPLOYMENT IS TERMINATED
FOR CAUSE OR THE EMPLOYEE DIES, BECOMES DISABLED OR VOLUNTARILY TERMINATES
EMPLOYMENT FOR ANY REASON, THE EMPLOYEE SHALL ONLY BE ENTITLED TO HIS ACCRUED
OBLIGATION.


 

SECTION 4.  WITHHOLDING


 

Notwithstanding anything in this Plan to the contrary, all payments required to
be made by the Company hereunder to an Employee or his estate or beneficiaries
shall be subject to the withholding of such amounts relating to taxes as the
Company reasonably may determine it should withhold pursuant to any applicable
law or regulation.  In lieu of withholding such amounts, in whole or in part,
the Company may, in its sole discretion, accept other provisions for the payment
of taxes and any withholdings as required by law, provided that the Company is
satisfied that all requirements of law affecting its responsibilities to
withhold compensation have been satisfied.

 

SECTION 5.  ADMINISTRATION


 

The Plan shall be administered by either the Committee or the
person(s) appointed by the Board from time to time to administer the Plan (in
either case, the “Administrator”).  The Administrator shall have the full power,
authority and discretion to interpret the terms and provisions of the Plan, to
make all determinations it deems advisable for the administration of the Plan,
to decide all disputes arising in connection with the Plan and to otherwise
supervise the administration of the Plan.  All decisions and interpretations of
the Administrator shall be binding on all persons.

 

4

--------------------------------------------------------------------------------



 

SECTION 6.  GOVERNING LAW


 

This Plan shall be governed by the laws of the United States to the extent
applicable and otherwise by the laws of the Commonwealth of Massachusetts,
excluding the choice of law rules thereof.

 

SECTION 7.  SEVERABILITY


 

If any part of any provision of this Plan shall be invalid or unenforceable
under applicable law, such part shall be ineffective to the extent of such
invalidity or unenforceability only, without in any way affecting the remaining
parts of such provision or the remaining provisions of this Plan.

 

SECTION 8.  DISCLAIMER OF RIGHTS


 

No provision in this Plan shall be construed to confer upon any individual the
right to remain in the employ or service of the Company or any related entities,
or to interfere in any way with any contractual or other right or authority of
the Company either to increase or decrease the compensation or other payments to
any individual at any time, or to terminate any employment or other relationship
between any individual and the Company or any related entities.  The obligation
of the Company to pay any benefits pursuant to this Plan shall be interpreted as
a contractual obligation to pay only those amounts described herein, in the
manner and under the conditions prescribed herein.  The Plan shall in no way be
interpreted to require the Company to transfer any amounts to a third party
trustee or otherwise hold any amounts in trust or escrow for payment to any
participant or beneficiary under the terms of the Plan.

 

SECTION 9.  CLAIMS PROCEDURES.


 


(A)                                  IF AN EMPLOYEE ASSERTS A RIGHT TO A BENEFIT
UNDER THE PLAN WHICH HAS NOT BEEN RECEIVED, THE EMPLOYEE MUST FILE A CLAIM FOR
SUCH BENEFIT WITH THE ADMINISTRATOR.  THE ADMINISTRATOR SHALL RENDER ITS
DECISION ON THE CLAIM WITHIN 90 DAYS AFTER ITS RECEIPT OF THE CLAIM.


 

If special circumstances apply, the 90-day period may be extended by an
additional 90 days, provided that written notice of the extension is provided to
the Employee during the applicable period and such notice indicates the special
circumstances requiring an extension of time and the date by which the
Administrator expects to render its decision on the claim.

 


(B)                                 IF THE ADMINISTRATOR WHOLLY OR PARTIALLY
DENIES THE CLAIM, THE ADMINISTRATOR SHALL PROVIDE WRITTEN NOTICE TO THE EMPLOYEE
WITHIN THE TIME LIMITATIONS OF THE IMMEDIATELY PRECEDING PARAGRAPH.  SUCH NOTICE
SHALL SET FORTH:


 


(I)                                     THE SPECIFIC REASONS FOR THE DENIAL OF
THE CLAIM;


 


(II)                                  SPECIFIC REFERENCE TO PERTINENT PROVISIONS
OF THE PLAN ON WHICH THE DENIAL IS BASED;


 


(III)                               A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR
INFORMATION NECESSARY TO PERFECT THE CLAIM AND AN EXPLANATION OF WHY SUCH
MATERIAL OR INFORMATION IS NECESSARY;

 

5

--------------------------------------------------------------------------------



 


(IV)                              A DESCRIPTION OF THE PLAN’S CLAIMS REVIEW
PROCEDURES, AND THE TIME LIMITATIONS APPLICABLE TO SUCH PROCEDURES; AND


 


(V)                                 A STATEMENT OF THE EMPLOYEE’S RIGHT TO BRING
A CIVIL ACTION UNDER SECTION 502(A) OF THE EMPLOYEE RETIREMENT INCOME SECURITY
ACT OF 1974, AS AMENDED (“ERISA”) IF THE CLAIM DENIAL IS APPEALED TO THE
ADMINISTRATOR AND THE ADMINISTRATOR FULLY OR PARTIALLY DENIES THE CLAIM.


 


(C)                                  AN EMPLOYEE WHOSE APPLICATION FOR BENEFITS
IS DENIED MAY REQUEST A FULL AND FAIR REVIEW OF THE DECISION DENYING THE CLAIM
BY FILING, IN ACCORDANCE WITH SUCH PROCEDURES AS THE ADMINISTRATOR MAY
ESTABLISH, A WRITTEN APPEAL WHICH SETS FORTH THE DOCUMENTS, RECORDS AND OTHER
INFORMATION RELATING TO THE CLAIM WITHIN 60 DAYS AFTER RECEIPT OF THE NOTICE OF
THE DENIAL FROM THE ADMINISTRATOR.  IN CONNECTION WITH SUCH APPEAL AND UPON
REQUEST BY THE EMPLOYEE, AN EMPLOYEE MAY REVIEW (OR RECEIVE FREE COPIES OF) ALL
DOCUMENTS, RECORDS OR OTHER INFORMATION RELEVANT TO THE EMPLOYEE’S CLAIM FOR
BENEFIT, ALL IN ACCORDANCE WITH SUCH PROCEDURES AS THE ADMINISTRATOR MAY
ESTABLISH.  IF AN EMPLOYEE FAILS TO FILE AN APPEAL WITHIN SUCH PERIOD, HE SHALL
HAVE NO FURTHER RIGHT TO APPEAL.


 


(D)                                 A DECISION ON THE APPEAL BY THE
ADMINISTRATOR SHALL INCLUDE A REVIEW BY THE ADMINISTRATOR THAT TAKES INTO
ACCOUNT ALL COMMENTS, DOCUMENTS, RECORDS AND OTHER INFORMATION SUBMITTED BY THE
EMPLOYEE RELATING TO THE CLAIM, WITHOUT REGARD TO WHETHER SUCH INFORMATION WAS
SUBMITTED OR CONSIDERED IN THE INITIAL CLAIM DETERMINATION.  THE ADMINISTRATOR
SHALL RENDER ITS DECISION ON THE APPEAL NOT LATER THAN 60 DAYS AFTER THE RECEIPT
BY THE ADMINISTRATOR OF THE APPEAL.  IF SPECIAL CIRCUMSTANCES APPLY, THE 60-DAY
PERIOD MAY BE EXTENDED BY AN ADDITIONAL 60 DAYS, PROVIDED THAT WRITTEN NOTICE OF
THE EXTENSION IS PROVIDED TO THE EMPLOYEE DURING THE INITIAL PERIOD AND SUCH
NOTICE INDICATES THE SPECIAL CIRCUMSTANCES REQUIRING AN EXTENSION OF TIME AND
THE DATE BY WHICH THE ADMINISTRATOR EXPECTS TO RENDER ITS DECISION ON THE CLAIM
ON APPEAL.


 

If the Administrator wholly or partly denies the claim on appeal, the
Administrator shall provide written notice to the Employee within the time
limitations of the immediately preceding paragraph.  Such notice shall set
forth:

 


(I)                                     THE SPECIFIC REASONS FOR THE DENIAL OF
THE CLAIM;


 


(II)                                  SPECIFIC REFERENCE TO PERTINENT PROVISIONS
OF THE PLAN ON WHICH THE DENIAL IS BASED;


 


(III)                               A STATEMENT OF THE EMPLOYEE’S RIGHT TO
RECEIVE, UPON REQUEST AND FREE OF CHARGE, REASONABLE ACCESS TO, AND COPIES OF,
ALL DOCUMENTS, RECORDS, AND OTHER INFORMATION RELEVANT TO THE EMPLOYEE’S CLAIM
FOR BENEFITS; AND


 


(IV)                              A STATEMENT OF THE EMPLOYEE’S RIGHT TO BRING A
CIVIL ACTION UNDER SECTION 502(A) OF ERISA.


 

The claims procedures described above shall be administered in accordance with
Section 503 of ERISA and regulations promulgated thereunder.  Any written notice
required to be given

 

6

--------------------------------------------------------------------------------


 

to the Employee may, at the option of the Administrator and in accordance with
guidance issued under Section 503 of ERISA, be provided electronically.

 

SECTION 10.  PLAN AMENDMENTS AND TERMINATION


 

(A)                                  THE COMPANY RESERVES THE RIGHT TO MAKE FROM
TIME TO TIME ANY AMENDMENT OR AMENDMENTS TO THIS PLAN.  THE COMPANY FURTHER
RESERVES THE RIGHT TO TERMINATE THE PLAN AT ANY TIME.

 

(B)                                 ANY ACTION BY THE COMPANY UNDER THIS PLAN
MAY BE MADE BY RESOLUTION OF THE BOARD OF DIRECTORS OF THE COMPANY, OR BY ANY
PERSON OR PERSONS DULY AUTHORIZED BY THE BOARD OF DIRECTORS OF THE COMPANY TO
TAKE SUCH ACTION.

 

(c)                                  Any Employee who is terminated after an
amendment or termination shall have the right to receive only such benefits, if
any, as are provided after such amendment or termination.

 

SECTION 11.  CAPTIONS


 

The use of captions in this Plan is for the convenience of reference only and
shall not affect the meaning of any provision of this Plan.

 

SECTION 12.  NUMBER AND GENDER


 

With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.

 

SECTION 13.  SECTION 409A


 

It is the intention of the parties that payments or benefits payable under this
Plan not be subject to the additional tax imposed pursuant to Section 409A of
the Code.  To the extent such potential payments or benefits could become
subject to such Section, the parties shall cooperate to amend this Plan with the
goal of giving the Employees the economic benefits described herein in a manner
that does not result in such tax being imposed.

 

*  *  *  *  *

 

This Plan was duly adopted and approved by the Committee on the 11th day of
December 2008.

 

7

--------------------------------------------------------------------------------


 

Schedule A

 

Form of Notification Letter

 

Dear [Employee],

 

We are pleased to present to you the individual benefits under and subject to
the terms and conditions of Helicos BioSciences Corporation’s Corporate Officer
Severance Plan dated as of December 11, 2008 (the “Plan”).  Capitalized terms
not otherwise defined in this Notification Letter shall have the meanings
ascribed to them in the Plan.  In accordance with the Plan:

 

Your Severance Period is [                ] weeks.

 

Your Severance Benefits shall be your Base Pay for the number of weeks of your
Severance Period.

 

Your Outplacement Services shall be [                          ].

 

Sincerely,

 

 

[Company Representative]

 

8

--------------------------------------------------------------------------------


 

Schedule B

 

WAIVER AND RELEASE AGREEMENT

 

THIS WAIVER AND RELEASE AGREEMENT is entered into as of                       ,
200_ (the “Effective Date”), by                            (the “Employee”) in
consideration of the severance payments provided to the Employee by Helicos
BioSciences Corporation(the “Company”) pursuant to the Helicos BioSciences
Corporation Corporate Officer Severance Plan (the “Severance Payment”).

 

1.                                       Waiver and Release.  The Employee, on
his or her own behalf and on behalf of his or her heirs, executors,
administrators, attorneys and assigns, hereby unconditionally and irrevocably
releases, waives and forever discharges the Company and each of its affiliates,
parents, successors, predecessors, and the subsidiaries, directors, owners,
members, shareholders, officers, agents, and employees of the Company and its
affiliates, parents, successors, predecessors, and subsidiaries (collectively,
all of the foregoing are referred to as the “Employer”), from any and all causes
of action, claims and damages, including attorneys’ fees, whether known or
unknown, foreseen or unforeseen, presently asserted or otherwise arising through
the date of his or her signing of the Waiver and Release Agreement, concerning
his or her employment or separation from employment.  This release includes, but
is not limited to, any claim or entitlement to salary, bonuses, any other
payments, benefits or damages arising under any federal law (including, but not
limited to, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Employee Retirement Income Security Act of 1974, the
Americans with Disabilities Act, Executive Order 11246, the Family and Medical
Leave Act, and the Worker Adjustment and Retraining Notification Act, each as
amended); any claim arising under any state or local laws, ordinances or
regulations (including, but not limited to, any state or local laws, ordinances
or regulations requiring that advance notice be given of certain workforce
reductions); and any claim arising under any common law principle or public
policy, including, but not limited to, all suits in tort or contract, such as
wrongful termination, defamation, emotional distress, invasion of privacy or
loss of consortium.

 

The Employee understands that by signing this Waiver and Release Agreement he or
she is not waiving any claims or administrative charges which cannot be waived
by law.  He or she is waiving, however, any right to monetary recovery or
individual relief should any federal, state or local agency (including the Equal
Employment Opportunity Commission) pursue any claim on his or her behalf arising
out of or related to his or her employment with and/or separation from
employment with the Company.

 

The Employee further agrees without any reservation whatsoever, never to sue the
Employer or become a party to a lawsuit on the basis of any and all claims of
any type lawfully and validly released in this Waiver and Release Agreement.

 

2.                                       Acknowledgments.  The Employee is
signing this Waiver and Release Agreement knowingly and voluntarily.  He or she
acknowledges that:

 

9

--------------------------------------------------------------------------------


 

(a)                                  He or she is hereby advised in writing to
consult an attorney before signing this Waiver and Release Agreement;

 

(b)                                 He or she has relied solely on his or her
own judgment and/or that of his or her attorney regarding the consideration for
and the terms of this Waiver and Release Agreement and is signing this Waiver
and Release Agreement knowingly and voluntarily of his or her own free will;

 

(c)                                  He or she is not entitled to the Severance
Payment unless he or she agrees to and honors the terms of this Waiver and
Release Agreement;

 

(d)                                 He or she has been given at least
[twenty-one (21)] [forty-five (45)] calendar days to consider this Waiver and
Release Agreement, or he or she expressly waives his or her right to have at
least [twenty-one (21)] [forty-five (45)] days to consider this Waiver and
Release Agreement;

 

(e)                                  He or she may revoke this Waiver and
Release Agreement within seven (7) calendar days after signing it by submitting
a written notice of revocation to the Employer.  He or she further understands
that this Waiver and Release Agreement is not effective or enforceable until
after the seven (7) day period of revocation has expired without revocation, and
that if he or she revokes this Waiver and Release Agreement within the seven
(7) day revocation period, he or she will not receive the Severance Payment;

 

(f)                                    He or she has read and understands the
Waiver and Release Agreement and further understands that it includes a general
release of any and all known and unknown, foreseen or unforeseen claims
presently asserted or otherwise arising through the date of his or her signing
of this Waiver and Release Agreement that he or she may have against the
Employer; and

 

(g)                                 No statements made or conduct by the
Employer has in any way coerced or unduly influenced him or her to execute this
Waiver and Release Agreement.

 

3.                                       No Admission of Liability.  This Waiver
and Release Agreement does not constitute an admission of liability or
wrongdoing on the part of the Employer, the Employer does not admit there has
been any wrongdoing whatsoever against the Employee, and the Employer expressly
denies that any wrongdoing has occurred.

 

4.                                       Entire Agreement.  There are no other
agreements of any nature between the Employer and the Employee with respect to
the matters discussed in this Waiver and Release Agreement, except as expressly
stated herein, and in signing this Waiver and Release Agreement, the Employee is
not relying on any agreements or representations, except those expressly
contained in this Waiver and Release Agreement.

 

10

--------------------------------------------------------------------------------


 

5.                                       Execution.  It is not necessary that
the Employer sign this Waiver and Release Agreement following the Employee’s
full and complete execution of it for it to become fully effective and
enforceable.

 

6.                                       Severability.  If any provision of this
Waiver and Release Agreement is found, held or deemed by a court of competent
jurisdiction to be void, unlawful or unenforceable under any applicable statute
or controlling law, the remainder of this Waiver and Release Agreement shall
continue in full force and effect.

 

7.                                       Governing Law.  This Waiver and Release
Agreement shall be governed by the laws of the Commonwealth of Massachusetts,
excluding the choice of law rules thereof.

 

8.                                       Headings.  Section and subsection
headings contained in this Waiver and Release Agreement are inserted for the
convenience of reference only.  Section and subsection headings shall not be
deemed to be a part of this Waiver and Release Agreement for any purpose, and
they shall not in any way define or affect the meaning, construction or scope of
any of the provisions hereof.

 

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first herein above written.

 

 

EMPLOYEE:

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------